DETAILED ACTION

Response to Arguments
Applicant's arguments filed 03/02/2022 have been fully considered but they are not persuasive.  
Applicant’s arguments in regards to the 112 rejections are not persuasive.  
First, applicant’s arguments directed to differentiating “encoding” and “compression” are unclear.  These terms are analogous and represent the same thing.  It appears that applicant is attempting to differentiate encoding/compression such that encoding is lossless and compression is lossy.  This is not accurate.  There are algorithms that perform lossless encoding/compression (i.e. there is no lost image data) or lossy encoding/compression (i.e. there is lost image data).  This will need to be defined in the claim and supported by the specification.  
Secondly, applicant’s arguments directed to the 112 rejection for claims 7 and 16 are not persuasive.  The claims need to define (such as applicant states in their remarks Pg. 11 2nd para) that either the master processing chip or the slave processing chip is outputting the fused snaped image.  The claims are unclear because claim 1 (from which 7 depends upon) states that the master processing chip outputs the fused snapped image.  Now, claim 7 states that the slave processing chip outputs the fused snapped image.  Why is the slave processing chip repeating the same process that is already performed in claim 1?  Claim 7 will need to define that the master processing chip has not already fused the snaped image since claim 1 (which 7 depends upon) 
Applicant’s arguments with respect to claims 1, 3, 5-10, 12, 14-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 8 and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
For example, claim 6 (and analogous claim 17) states “wherein the master processing chip is further configured to perform at least one of the following processing on the fused snapped image: image signal processing (ISP), encoding, or compression.” Applicant has claimed three elements which the master processing chip performs.  However, encoding/compression are equivalents.  How do they differ from each other?  Please clarify the claim language.  This same analysis applies to claims 8 and 18 which perform the same function but for the slave processing chip.
Claims 7, 16 and 24 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For example, claim 6 states “further comprising a slave processing chip, wherein, the master processing chip is further configured to transmit the visible light image and the infrared light image to the slave processing chip;  and the slave processing chip is configured to obtain the fused snapped image by fusing the visible light image and the infrared light image, and transmit the fused snapped image to the master processing chip.”  Claim 7 (and analogous claim 16) is unclear because it depends upon claim 1.  Claim 1 already defines the master processing chip to output a fused snapped image.  Now, claim 7 is defining a slave processing chip to perform the fusing and then send this fused image to the master processing chip (which already performs the same function).  How is the fusing performed at the slave processing chip different?  Is the 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Asoma (US 20200036881) in view of Wolff et al. (herein after will be referred to as Wolff) (US Patent No. 6,781,127) in view of Kodoma (US 20120194689) and in further view of Naing et al. (herein after will be referred to as Naing) (US 20180309919).

Regarding claim 1, Asoma discloses a camera, comprising: 
obtain a visible light video image by performing visible light video image capture according to a first shutter and a first gain;  [See Asoma [Fig. 3] Main imaging device (240).  Also, see 0067, Main imaging device captures color information.  Also, see 0122, the same exposure time and gain is the same between the two cameras.  Also, see 0069, exposure time is related to shutter time.]
obtain an infrared light video image by performing infrared light video image capture according to the first shutter and the first gain;  and [See Asoma [Fig. 3] Sub imaging device (220).  Also, see 0067, Sub imaging device captures monochrome information.  Also, see 0122, the same exposure time and gain is the same between the two cameras.  Also, see 0069, exposure time is related to shutter time.]
a master processing chip configured to output a fused video image by fusing the visible light video image and the infrared light video image, wherein fusing the visible light image and the infrared light video image comprises at least one of fusing brightness information of the visible light video image and brightness information of the infrared light video image, or fusing detail information of the visible light video image and detail information of the infrared light video image, and [See Asoma [0108] Combination processing part is directed for combining the monochrome image data and color image data to generate cabined image data.  Also, see 0051, video camera for obtaining video data.]
the master processing chip is further configured to output a fused snapped image by fusing the visible light image and the infrared light image, and [See Asoma [0108] Combination processing part is directed for combining the monochrome image data and color image data to generate cabined image data.  Also, see 0051, still camera for capturing still images.]
Asoma does not explicitly disclose
a lens;  a light splitter configured to split incident light, which enters the camera through the lens, into visible light and infrared light;  
a first image sensor configured to receive the visible light output by the light splitter, and 
a second image sensor configured to receive the infrared light output by the light splitter, and 
transmit, in response to receiving a snapshot instruction, the snapshot instruction to the first image sensor and the second image sensor, respectively; and
a synchronization processor coupled to the master processing chip, the first image sensor, and the second image sensor, 
wherein: the first image sensor is further configured to obtain, in response to receiving the snapshot instruction, a visible light image by taking a snapshot according to a second shutter and a second gain;
wherein the second shutter and second gain are determined independently of the first shutter and the first gain, wherein the second shutter is smaller than the first shutter, and the second gain is smaller than the first gain,
the second image sensor is further configured to obtain, in response to receiving the snapshot instruction, an infrared light image by taking a snapshot according to the second shutter and the second gain, 
the master processing chip is further configured to output a fused snapped image by fusing the visible light image and the infrared light image, and
the synchronization processor is configured to: receive the snapshot instruction from the master processing chip;  transmit the snapshot instruction to the first image sensor and the second image sensor respectively within a preset period of time,  receive the visible light image from the first image sensor and the infrared 
However, Wolff does disclose
a lens;  a light splitter configured to split incident light, which enters the camera through the lens, into visible light and infrared light;  [See Wolff [Fig. 1] Lens (10) and beamsplitter (20) to split infrared/visible to respective sensors.] 
a first image sensor configured to receive the visible light output by the light splitter, and [See Wolff [Fig. 1] Lens (10) and beamsplitter (20) to split infrared/visible to respective sensors.]
a second image sensor configured to receive the infrared light output by the light splitter, and [See Wolff [Fig. 1] Lens (10) and beamsplitter (20) to split infrared/visible to respective sensors.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Asoma to add the teachings of Wolff, in order to minimize the camera’s dimensions by incorporating a common aperture visible/infrared sensor system as in Wolff.
Asoma (modified by Wolff) do not explicitly disclose
transmit, in response to receiving a snapshot instruction, the snapshot instruction to the first image sensor and the second image sensor, respectively; and
a synchronization processor coupled to the master processing chip, the first image sensor, and the second image sensor, 
wherein: the first image sensor is further configured to obtain, in response to receiving the snapshot instruction, a visible light image by taking a snapshot according to a second shutter and a second gain;
wherein the second shutter and second gain are determined independently of the first shutter and the first gain, wherein the second shutter is smaller than the first shutter, and the second gain is smaller than the first gain,
the second image sensor is further configured to obtain, in response to receiving the snapshot instruction, an infrared light image by taking a snapshot according to the second shutter and the second gain, 
the master processing chip is further configured to output a fused snapped image by fusing the visible light image and the infrared light image, and
the synchronization processor is configured to: receive the snapshot instruction from the master processing chip;  transmit the snapshot instruction to the first image sensor and the second image sensor respectively within a preset period of time,  receive the visible light image from the first image sensor and the infrared light image from the second image sensor in accordance with a preset timing, and transmit the visible light image and the infrared light image to the master processing chip.  
However, Jun does disclose
transmit, in response to receiving a snapshot instruction, the snapshot instruction to the first image sensor and the second image sensor, respectively; and [See Kodoma [Fig. 2] Transitioning between moving image shooting mode or still image capturing mode.]
wherein: the first image sensor is further configured to obtain, in response to receiving the snapshot instruction, a visible light image by taking a snapshot according to a second shutter and a second gain; [See Kodoma [0084] Shutter and gain are different between moving image capturing and still image capturing.]
wherein the second shutter and second gain are determined independently of the first shutter and the first gain, wherein the second shutter is smaller than the first shutter, and the second gain is smaller than the first gain, [See Kodoma [0006-0007] Programs are pre-defined for appropriate shooting conditions for shutter and gain.  Also, see Fig 3A with 3B at between luminance I/II, still image capturing (fig. 3A) has shutter at 5 and gain near 0, and moving image capturing (fig. 3B) has shutter at 7 and gain at 4.]
the second image sensor is further configured to obtain, in response to receiving the snapshot instruction, an infrared light image by taking a snapshot according to the second shutter and the second gain, [See Kodoma [0084] Shutter and gain are different between moving image capturing and still image capturing.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Asoma (modified by Wolff) to add the teachings of Kodoma, in order to apply the teachings of different shutter/gain parameters for a moving/still image capturing mode to the dual-sensors of infrared/visible in Asoma/Wolff to improve upon problems associated in a recorded moving image and a still image [See Kodoma [0011]].

the synchronization processor is configured to: receive the snapshot instruction from the master processing chip;  transmit the snapshot instruction to the first image sensor and the second image sensor respectively within a preset period of time,  receive the visible light image from the first image sensor and the infrared light image from the second image sensor in accordance with a preset timing, and transmit the visible light image and the infrared light image to the master processing chip.  
However, Naing does disclose
the synchronization processor is configured to: receive the snapshot instruction from the master processing chip;  transmit the snapshot instruction to the first image sensor and the second image sensor respectively within a preset period of time,  receive the visible light image from the first image sensor and the infrared light image from the second image sensor in accordance with a preset timing, and transmit the visible light image and the infrared light image to the master processing chip.  [See Naing [Fig. 3] Processor (350) coupled to image processor (320) which is coupled to cameras.  Also, see 0050, Processor (350) provides control aspects to the components to which it is coupled.  Also, see 0050, Processor (320) controls synchronization of infrared sensor and color sensor.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Asoma (modified by Wolff and Kodoma) to [See Naing [0003]].

Regarding claim 10, see examiners rejection for claim 1 which is analogous and applicable for the rejection of claim 10 (i.e. broader limitations than as in claim 1 but incorporates the same references).

Regarding claim 14, see examiners rejection for claim 1 which is analogous and applicable for the rejection of claim 14.

Regarding claim 20, see examiners rejection for claim 10 which is analogous and applicable for the rejection of claim 20.

Claims 3, 12 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Asoma (US 20200036881) in view of Wolff et al. (herein after will be referred to as Wolff) (US Patent No. 6,781,127) in view of Kodoma (US 20120194689) in view of Naing et al. (herein after will be referred to as Naing) (US 20180309919) and in further view of Migiyama et al. (herein after will be referred to as Migiyama) (US 20110102616).

Regarding claim 3, Asoma (modified by Wolf, Kodoma and Naing) disclose the device of claim 2.  Furthermore, Asoma does not explicitly disclose
wherein, the first image sensor is further configured to, in response to receiving the snapshot instruction, interrupt the visible light video image capture;  and the 
However, Ise does disclose
wherein, the first image sensor is further configured to, in response to receiving the snapshot instruction, interrupt the visible light video image capture;  and the second image sensor is further configured to, in response to receiving the snapshot instruction, interrupt the infrared light video image capture.  [See Migiyama [0109] Temporarily stops capturing moving images to capture a still image.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Asoma (modified by Wolff, Kodoma and Naing) to add the teachings of Migiyama, in order to the algorithm/processing steps of stopping of moving images when a desired still/snapshot image with the dual camera setup in the prior art cited above.  Migiyama improves upon reproducing a moving image when a snapshot/still image is performed [See Migiyama [0109]].

Regarding claim 12, see examiners rejection for claim 3 which is analogous and applicable for the rejection of claim 12.

Regarding claim 21, see examiners rejection for claim 3 which is analogous and applicable for the rejection of claim 21.


s 5, 15 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Asoma (US 20200036881) in view of Wolff (US Patent No. 6,781,127) in view of Kodoma (US 20120194689) in view of Naing (US 20180309919) and in further view of Edwards (US Patent No. 5,438,360).

Regarding claim 5, Asoma (modified by Wolff, Kodoma and Naing) disclose the device of claim 1.  Furthermore, Asoma does not explicitly disclose
wherein, the synchronization processor is further configured to splice a frame of the visible light image and a frame of the infrared light image snapped synchronously into a frame of spliced image, and transmit the spliced image to the master processing chip;
the master processing chip is further configured to split the spliced image into the frame of visible light image and the frame of infrared light image.  
However, Edwards does disclose  
wherein, the synchronization processor is further configured to splice a frame of the visible light image and a frame of the infrared light image snapped synchronously into a frame of spliced image, and transmit the spliced image to the master processing chip;  and [See Edwards [Col. 2 lines 45-55, Outputs a pulse train that comprises interleaved infrared and visible pusles.]
the master processing chip is further configured to split the spliced image into the frame of visible light image and the frame of infrared light image.  [See Edwards [Fig. 1, Col. 2 lines 45-55, and Col. 5 lines 9-25] De-interleave circuitry which separates the image signal into its corresponding infrared and visible components.] 
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Asoma (modified by Wolff, Kodoma and Naing) to add the teachings of Edwards, in order to simplify the amount of image data that needs to be transmitted between processing chips.

Regarding claim 15, see examiners rejection for claim 5 which is analogous and applicable for the rejection of claim 15.

Regarding claim 23, see examiners rejection for claim 5 which is analogous and applicable for the rejection of claim 23.

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Asoma (US 20200036881) in view of Wolff (US Patent No. 6,781,127) in view of Kodoma (US 20120194689) in view of Naing (US 20180309919) and in further view of Zhang (US 20150288950).

Regarding claim 6, Asoma (modified by Wolff, Kodoma and Naing) disclose the device of claim 1.  Furthermore, Asoma does not explicitly disclose
wherein the master processing chip is further configured to perform at least one of the following processing on the fused snapped image: image signal processing (ISP), encoding, or compression.  

wherein the master processing chip is further configured to perform at least one of the following processing on the fused snapped image: image signal processing (ISP), encoding, or compression.  [See Zhang [0037] Image compression on a fused multispectral image.]
 It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Asoma (modified by Wolff, Kodoma and Naing) to add the teachings of Zhang, in order to compress a multispectral image before transmitting the image data to reduce the amount of data being transmitted.

Regarding claim 17, see examiners rejection for claim 6 which is analogous and applicable for the rejection of claim 17.

Claims 7-8, 16, 18 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Asoma (US 20200036881) in view of Wolff (US Patent No. 6,781,127) in view of Kodoma (US 20120194689) in view of Naing (US 20180309919) and in further view of Wei et al. (herein after will be referred to as Wei) (CN 105678727 A).

Regarding claim 7, Asoma (modified by Wolff, Kodoma and Naing) disclose the device of claim 1.  Furthermore, Asoma does not explicitly disclose
further comprising a slave processing chip, wherein, the master processing chip is further configured to transmit the visible light image and the infrared light image to the slave processing chip;  and the slave processing chip is configured 
However, Wei does disclose
further comprising a slave processing chip, wherein, the master processing chip is further configured to transmit the visible light image and the infrared light image to the slave processing chip;  and the slave processing chip is configured to obtain the fused snapped image by fusing the visible light image and the infrared light image, and transmit the fused snapped image to the master processing chip.   [See Wei [Abstract] ARM core and DSP core.  The DSP core is responsible for fusion of the infrared light and visible light video data.  The ARM core is responsible for real-time transmission of compressed data after image fusion (therefore, the ARM core receives back the fused data).]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Asoma (modified by Wolff, Kodoma and Naing) to add the teachings of Wei, in order to improve upon image fusion by utilizing a heterogeneous multi-core architecture [See Wei [0002]].
 
Regarding claim 8, Asoma (modified by Wolff, Kodoma, Naing and Wei) disclose the device of claim 7.  Furthermore, Asoma does not explicitly disclose
wherein the slave processing chip is further configured to perform at least one of the following processing on the fused snapped image: ISP, encoding, or compression.
However, Wei does disclose
wherein the slave processing chip is further configured to perform at least one of the following processing on the fused snapped image: ISP, encoding, or compression. [See Wei [Abstract] ARM core and DSP core.  The DSP core is responsible for fusion of the infrared light and visible light video data, and encoding of the video data.]
Applying the same motivation as applied in claim 7.

Regarding claim 16, see examiners rejection for claim 7 which is analogous and applicable for the rejection of claim 16.

Regarding claim 18, see examiners rejection for claim 8 which is analogous and applicable for the rejection of claim 18.

Regarding claim 24, see examiners rejection for claim 7 which is analogous and applicable for the rejection of claim 24.




Allowable Subject Matter
Claims 9 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T BOYLAN whose telephone number is (571)272-8242. The examiner can normally be reached Monday-Friday 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES T BOYLAN/Primary Examiner, Art Unit 2486